Citation Nr: 0001358	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, as secondary to radiation exposure.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1945 to 
August 1948 and from September 1950 to November 1951.  The 
death certificate shows that the veteran died in December 
1958 at the age of 31.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1996 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 1998, the Board remanded the issue of service 
connection for the cause of the veteran's death for 
additional development.  The case has since been returned to 
the Board for further appellate review.  

The Board notes that the appellant had previously submitted a 
claim of service connection for the cause of the veteran's 
death in January 1959, and that this was denied by the RO in 
1959.  In particular, it was found that chronic myelogenous 
leukemia, which contributed to the veteran's death from a 
brain hemorrhage, was not related to his period of active 
service.  This decision was not appealed and it became final.  

In January 1994, the appellant submitted a claim for service 
connection of the cause of the veteran's death, specifically 
contending, in pertinent part, that the cause of death was 
secondary to in-service radiation exposure.  

At the time of the 1959 rating decision, entitlement to 
service connection, either direct or presumptive, based on 
exposure to radiation, was not available.  See 38 C.F.R. 
§§ 3.307 and 3.309 (1959).  

Since the 1959 rating decision, the pertinent regulations 
have undergone multiple substantive changes, leading to the 
current regulations which allow for service connection on a 
direct or presumptive basis due to radiation exposure.  See 
38 C.F.R. §§ 3.309(d) and 3.311 (1999).  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
Therefore, the applicant's later claim, asserting rights 
which did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); 
Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991); see also 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  

Thus, the appellant's current claim of service connection for 
the cause of the veteran's death shall be treated as a claim 
separate and distinct from the claim filed in January 1959 
and denied in February 1959; the issue of new and material 
evidence has no bearing on this particular case.  

The Board also notes that the appellant has contended that 
the cause of the veteran's death was the result of radiation 
testing administered by VA hospitals.  The RO has adjudicated 
this issue, including it as a part of the issue of service 
connection for the cause of the veteran's death as a result 
of exposure to radiation.  The RO has provided the appellant 
with the relevant law pertaining to the issue of entitlement 
to DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 in the Statement of the Case.  The appellant has 
perfected her appeal with regard to this issue and there is 
no indication from the record that this appeal has been 
withdrawn.  

Thus, the Board concludes that both the issues of service 
connection for the cause of death and entitlement to DIC 
benefits under section 1151 are before the Board.  For the 
sake of clarity, the Board has separated the two issues and 
will adjudicate them as such.  

In July 1997 the RO notified the appellant that it was 
terminating her death pension benefits.  In January 1998, and 
in subsequent statements, the appellant contended that she 
should be entitled to "widow's pension."  The Board finds 
that this is an inferred claim for nonservice-connected death 
pension benefits.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand portion of 
this decision.  


FINDING OF FACT

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran was 
seen for a VA examination in January 1949.  Examination 
revealed a subcutaneous lump in the right pectoral region.  
The lump was excised and biopsied, and it was found to be 
non-malignant.  

In April 1954, the veteran was seen at a VA facility with 
complaints of weakness, dizziness, and weight loss.  Blood 
tests and a bone marrow study were performed, and the 
diagnosis was chronic myelogenous leukemia.  

From February 1957 to April 1957, the veteran was 
hospitalized at the VA Hospital (VAH) in Coral Gables, 
Florida.  It was noted that he had been placed on myeleran, 
five tablets per day, and then two tablets per day, until 
August 1956, when his local physician discontinued it.  It 
was noted that he had first been admitted to the VAH 
following a motor vehicle accident in November 1956, at which 
time he was started on 6-chloropurine 1 gram per day for his 
leukemia.  This was subsequently discontinued, and he was 
placed on 4 milligrams (mg) of myeleran for one week.  

On admission, the veteran's diagnosis of chronic granulocytic 
leukemia was substantiated by a bone marrow study.  Chest x-
rays were within normal limits, and laboratory studies were 
conducted.  He was given his first dose of radioactive P-32, 
after which it was noted that his white cell count had 
dropped to 5,000 cells.  He was to return in one week to 
check his white count and receive further P-32 therapy when 
the white count rose.  

The veteran was admitted to the VAH in New York, New York for 
leukemia with progressive fatigue, memory loss, and vertigo.  
He reported receiving a P-32 injection every three weeks at 
the VAH in Coral Gables and that he felt better each time.  
It was noted that he had been referred to the New York VAH 
for further P-32 therapy; he was admitted for consideration 
of further chemotherapy.  

Laboratory studies were performed, including a bone marrow 
aspiration which revealed a hypercellular bone marrow with an 
"ME" ratio of 11:1.  This was found to be consistent with 
chronic myelogenous leukemia.  It was noted that no 
complications resulted from the bone marrow aspiration.  It 
was concluded that antileukemia therapy was not indicated at 
this time.  

In July 1958, the veteran was admitted to the VAH in 
Brooklyn, New York with enlargement of the spleen and lymph 
nodes.  A physical examination was conducted, and laboratory 
studies were performed.  

On admission, the veteran was considered to be in an acute 
exacerbation of his leukemia.  On August 1, 1958, his white 
blood count was well over 100,000, and 6 chloropurine, one 
gram per day, was started.  There was a marked response to 
this drug with his white blood count falling to 2,200, at 
which point the chloropurine was discontinued.  His white 
blood count rose and his spleen enlarged upon discontinuance 
of this therapy; therefore, he was started on 0.5 grams of 
chloropurine per day.  

The veteran's spleen continued to enlarge on this therapy and 
the white blood count continued to rise.  Chloropurine was 
increased to one gram per day, and, on this dosage, his white 
blood count dropped to below normal levels.  He was 
discharged on chloropurine, 0.75 grams, and was to return to 
the hematology clinic in one week.  

In December 1958 the veteran was re-admitted to the VAH in 
Brooklyn for symptoms of his leukemia.  During admission, 
several nosebleeds were noted.  The veteran became more toxic 
with his spleen progressively enlarging.  He began to have a 
convulsion, Cheyne-Stokes respirations became cyanotic, and 
he subsequently was pronounced dead.  The final diagnosis was 
chronic myelogenous leukemia with an acute exacerbation, and 
a cerebral hemorrhage secondary to the leukemia.  

The veteran's certificate of death indicates that the 
principal cause of death was a cerebral hemorrhage, and that 
the contributory cause was chronic myelogenous leukemia.  

In February 1994, the appellant submitted a letter claiming, 
in pertinent part, that radiation testing conducted in VA 
hospitals was a contributing factor in the cause of the 
veteran's death.  She re-asserted this contention in October 
1994, and again in March and May of 1996.  

In April 1995, the Medical Center Director from the VA 
Medical Center (VAMC) in Brooklyn, New York wrote to the 
appellant that the Brooklyn VAMC had never been involved in 
any radiation/radioactive research on human subjects.  

In November 1995, the appellant reported remembering the pain 
and suffering the veteran experienced each time he came home 
after taking injections at the VAH.  

Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.




Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.


In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Although 
claims for 38 U.S.C.A. § 1151 benefits are not based upon 
actual service connection, there are similarities in their 
adjudication, including the requirement for a well-grounded 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) 
(holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151); 
Contreras v. Brown, 5 Vet. App. 492, 495 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
Regardless, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than three 
years before October 1997 (February 1994), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.  

The Board also notes that the appellant has not been provided 
with the provisions under the amended section 1151.  
Nonetheless, as the recent amendments to 38 U.S.C.A. § 1151 
are not applicable in this case, the Board finds that 
additional due process development is not warranted and that 
a decision in this appeal may be provided without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finally notes that evidence has been submitted 
subsequent to the RO's most recent adjudication of the issue 
of DIC benefits under section 1151; however, such evidence 
did not pertain to VA hospitalization or treatment, or to the 
issue of entitlement under section 1151 in general.  
Therefore, such evidence is not relevant to the issue of 
entitlement to DIC benefits under section 1151, and due 
process development is not required.  See 38 C.F.R. §§ 19.37 
and 20.1304(c) (1999).  

As to the claim for compensation benefits for the cause of 
the veteran's death pursuant to the criteria under 
38 U.S.C.A. § 1151, the Board notes that under the law, in 
the context of this issue on appeal, where it is determined 
that there is death resulting from VA treatment, DIC will be 
payable in the same manner as if such death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 must be denied as 
not well grounded.  

The record shows that the veteran died in December 1958 at a 
VAMC.  The principal cause of death was a cerebral 
hemorrhage, and the contributory cause was chronic 
myelogenous leukemia.  In the instant case and for the 
reasons set forth below, the Board finds that the claim is 
not well grounded because there is no medical evidence 
establishing that the cause of the veteran's death was due to 
VA hospitalization, examinations, medical, or surgical 
treatment, including radiation treatment.  The contentions 
raised in the context of this appeal are not supported by the 
evidence of record, nor has any competent medical evidence in 
support of these contentions been offered.

The appellant contends that radiation testing performed on 
the veteran contributed to the cause of the veteran's death.  
The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to VA hospitalization, 
medical or surgical treatment, or examinations.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the VA 
hospitalization, medical or surgical treatment, or 
examinations contributed to the cause of the veteran's death 
requires competent medical evidence.  In absence of competent 
medical evidence linking the cause of the veteran's death to 
VA hospitalization, medical or surgical treatment, or 
examinations, the Board must deny the appellant's claim as 
not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to her claim for 
service connection for the cause of the veteran's death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

As the appellant's claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151, the appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  


Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  As noted above, leukemia is one of the diseases 
listed in paragraph (d)(2); however, the RO found that the 
veteran did not meet the criteria of a "radiation-exposed" 
veteran in light of Defense Special Weapons Agency (DSWA) 
(currently the Defense Threat Reduction Agency) July 1998 
findings, concluding that the veteran was not with the 
American occupation in Hiroshima or Nagasaki.  

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. 
App. 200 (1998); see also Johnson v. West, U.S. Vet. App. No. 
97-1562 (May 26, 1999) (non-precedential opinion).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

Under the present circumstances, the record shows that the 
cause of death is a "radiogenic disease," and it appears that 
the disease became manifest within the applicable time 
period.  See 38 C.F.R. § 3.311(b)(2)(i), (b)(5).  The record 
also reflects that the appellant has contended that the cause 
of the veteran's death is related to exposure to ionizing 
radiation.  More specifically, the appellant has asserted 
that the veteran was likely exposed to fallout from the bombs 
detonated in Hiroshima and Nagasaki.  

In such cases, the regulation requires that a dose assessment 
be made as to the size and nature of the dose.  38 C.F.R. 
§ 3.311(a).  The record shows that DSWA rendered an opinion 
as to whether the veteran participated in the American 
occupation of Hiroshima and Nagasaki, Japan for the purposes 
of 38 C.F.R. § 3.309(d); however, the Agency did not provide 
any information as to the size and nature of the veteran's 
dose, if any.  Under the circumstances, the Board finds that 
a dose assessment must be made and further development 
undertaken pursuant to 38 C.F.R. § 3.311, should the dose 
assessment reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the appellant's 
claim is remanded to the RO for the following development:  

1.  The RO should request the appellant 
to provide any additional information 
referable to the veteran's service in 
Japan, particularly in terms of where he 
was located while stationed in Japan.  
The Board notes that the July 1998 letter 
from DSWA placed the veteran in Yokohama 
and Tachikawa; however, it was not found 
that he performed official military 
duties within 10 miles of the city limits 
of Hiroshima or Nagasaki.  See 38 C.F.R. 
§ 3.309(d)(3)(vi).  

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact the Defense Threat Reduction 
Agency (DTRA) to ascertain whether it can 
provide a dose estimate for the veteran 
while he was stationed in Japan.  The RO 
should provide DTRA with additional 
information, including copies of 
available service records and information 
submitted by the appellant, if any, 
regarding his activities in Japan.

The RO should take any appropriate action 
suggested by the DTRA in the event that 
it cannot provide a dose estimate for the 
veteran.

3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, as secondary to ionizing 
radiation exposure.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

